DETAILED ACTION

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
The acronyms “gNB” and “ng-eNB” are not spelled out at their first usage.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.401 (3GPP TS 38.401 V15.1.0 (2018-12); “NG-RAN; Architecture description”; submitted with the IDS filed 3/11/2021) in view of Sahu et al (Satentra Sahu et al; “A Demand Based Resource Provisioner for Cloud Infrastructure”; Proceedings of the International Conference on Computational Intelligence in Data Mining; June 26, 2014; submitted with the IDS filed 3/11/2021).

Regarding claim 1: 3GPP TS 38.401 discloses a radio access system, comprising: 
a set of radio access entities, in particular a set of gNBs and/or ng-eNBs, which are interconnected via respective first interfaces (disclosed throughout; see Figure 6.1-1, for example, which shows a set of multiple gNBs in an NG-RAN network, interconnected via a first interface (Xn-C)), wherein each radio access entity of the set of radio access entities comprises a centralized unit (CU) and at least one distributed unit (DU) coupled to the CU via a second interface (disclosed throughout; see Figure 6.1-1, for example, which shows a CU (gNB-CU) and at least one DU (gNB-DU) coupled by a second interface (F1)).
3GPP TS 38.401 does not explicitly disclose the limitations: a centralized resource controller configured to assign computational resources to the CUs and the DUs of the radio access entities based on measurement reports received via the first interfaces and/or the second interfaces from the respective units, wherein the measurement reports comprise information about a computational resource utilization of the respective units.  However, Sahu discloses a system including a centralized controller that allocates resources among various virtual machines (VMs) based on the demand of each of these VMs (see abstract).  As indicated in sections 2, the centralized controller (cloud controller) allocates resources (see the demand service process) between the various VMs based on measurement information (see the demand cars sent by the demand generation process running on every VM).  These demand cards include information about computational resource utilization (whether additional resources are needed or surplus resources should be de-allocated).  It would have been obvious to one of ordinary skill in 

Regarding claim 15: 3GPP TS 38.401 discloses a method for controlling computational resources of a radio access system, comprising a set of radio access entities, in particular a set of gNBs and/or ng-eNBs, which are interconnected via respective first interfaces (disclosed throughout; see Figure 6.1-1, for example, which shows a set of multiple gNBs in an NG-RAN network, interconnected via a first interface (Xn-C)), wherein each radio access entity of the set of radio access entities comprises a centralized unit (CU) and at least one distributed unit (DU) coupled to the CU via a second interface  (disclosed throughout; see Figure 6.1-1, for example, which shows a CU (gNB-CU) and at least one DU (gNB-DU) coupled by a second interface (F1)). 
3GPP TS 38.401 does not explicitly disclose the limitations: receiving measurement reports via the first interfaces and/or the second interfaces from the CU and the at least one DU of the radio access entities, wherein the measurement reports comprise information about a computational resource utilization of the respective units; and assigning computational resources to the CUs and the DUs of the radio access entities based on the measurement reports.  However, Sahu discloses a system including a centralized controller that allocates resources among various virtual machines (VMs) based on the demand of each of these VMs (see abstract).  As indicated in sections 2, the centralized controller (cloud controller) allocates 

Regarding claim 2: 3GPP TS 38.401, modified, discloses the limitations: wherein the first interfaces are implemented as Xn-C interfaces between the gNBs and/or ng-eNBs according to a 5G Radio Access Network architecture (see Figure 6.1-1, for example, which discloses that the first interfaces between the gNBs are Xn-C interfaces); and wherein the second interfaces are implemented as F1 interfaces between a respective CU and corresponding DUs according to the 5G Radio Access Network architecture (see Figure 6.1-1, for example, which discloses that the second interfaces between the gNB-CU and gNB-DUs are F1 interfaces).

Regarding claim 4: 3GPP TS 38.401, modified, discloses the limitations: wherein the CUs and DUs comprise respective measurement modules configured to measure the computational resource utilization of the respective units and to transmit the measurement reports to the centralized resource controller (see the demand generation process in section 2 of 

Regarding claim 5: 3GPP TS 38.401, modified, discloses the limitations: wherein the centralized resource controller is configured to perform radio resource coordination and/or load balancing based on the information about computational resource utilization comprised in the measurement reports (disclosed in the combination described above; see section 2, for example, which indicates that the demand service process in the cloud controller services the resource allocation/de-allocation requests to coordinate resources and/or load balancing in the cloud system).

Regarding claim 6: 3GPP TS 38.401, modified, discloses the limitations: wherein the centralized resource controller is configured to perform X2 application protocol functions and/or Xn application protocol functions based on the information about computational resource utilization comprised in the measurement reports (as indicated above, in the combination, the centralized resource controller controls resource coordination and load balancing based on the utilization metrics (indicated by the demand card); this coordination requires signaling with and between the gNBs, which involves Xn-C messaging and thus includes Xn application protocol functions).

Regarding claim 11: 3GPP TS 38.401, modified, discloses the limitations: wherein the CU of a radio access entity comprises a central Control Plane entity (CU-CP) and a central User Plane entity (CU-UP) (see the CU-C and CU-U in Annex A, for example).  
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.401 (3GPP TS 38.401 V15.1.0 (2018-12); “NG-RAN; Architecture description”; submitted with the IDS filed 3/11/2021) in view of Sahu et al (Satentra Sahu et al; “A Demand Based Resource Provisioner for Cloud Infrastructure”; Proceedings of the International Conference on Computational Intelligence in Data Mining; June 26, 2014; submitted with the IDS filed 3/11/2021) in view of Yokoyama et al (US 2019/0174342).

Regarding claim 3: 3GPP TS 38.401 discloses the limitations of parent claim 1 as indicated above.  3GPP TS 38.401 does not explicitly disclose the limitations of: wherein the centralized resource controller is placed at a master gNB or at one of the CUs of the radio access system.  However, Yokoyama discloses a system which forwards usage reports to a master gNB.  Consider step S607 of Figure 17, step S629 of Figure 19, step S643 of Figure 23, step S665 of Figure 24, and step S709 of Figure 29, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.401 to place the centralized resource controller at a master gNB and to send the measurement reports of the usage or utilization to the master gNB as taught in Yokoyama.  The rationale for doing so would have been to minimize the system traffic and cost by using an existing node such as the master base station to perform the centralized resource controller functionality.

Regarding claim 12: 3GPP TS 38.401 discloses the limitations of parent claim 11 as indicated above.  3GPP TS 38.401 does not explicitly disclose the limitations of: wherein the CU-CP is configured to receive the measurement reports from the CU-UP and the at least one DU and to forward the measurement reports via a first interface.  However, Yokoyama discloses a CU-CP receiving usage information (data amount information) from a CU-UP and a DU in Figure 29.  Further, the CU-CP forwards the usage information to the master base station.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPP TS 38.401 such that the CU-CP receives measurement information from the CU-UP and DU and forwards it to the central controller as suggested by Yokoyama.  The rationale for doing so would have been to reduce the burden on the centralized controller by limiting the entities that forward it data such as measurement reports/usage reports.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.401 (3GPP TS 38.401 V15.1.0 (2018-12); “NG-RAN; Architecture description”; submitted with the IDS filed 3/11/2021) in view of Sahu et al (Satentra Sahu et al; “A Demand Based Resource Provisioner for Cloud Infrastructure”; Proceedings of the International Conference on Computational Intelligence in Data Mining; June 26, 2014; submitted with the IDS filed 3/11/2021) in view of 3GPP TR 38.806 (3GPP TR 38.806 V15.0.0 (2017-12); “Study of separation of NR Control Plane (CP) and User Plane (UP) for split option 2”; submitted with the IDS filed 3/11/2021).

Regarding claim 13: 3GPP TS 38.401, modified, discloses the limitations of parent claim 11 as indicated above.  3GPP TS 38.401 does not explicitly disclose the limitations of claim 13.  However, 3GPP TR 38.806 discloses the limitations: 
wherein in a first configuration of the radio access entity, the CU-CP is Page 6 of 8centralized to coordinate operation of several DUs of the radio access entity and the CU-UP is centralized to provide a central termination point for user plane traffic (see scenario 1 in section 6.2.2, for example, which discloses “The CU-CP is centralized to coordinate the operation of several DUs. The CU-UP is centralized to provide a central termination point for UP traffic in dual-connectivity (DC) configurations.”); 
wherein in a second configuration of the radio access entity, the CU-CP is co-located with a DU of the radio access entity to supervise an operation of the DU and the CU-UP is centralized to provide a central termination point for user plane traffic (see scenario 2 in section 6.2.3, for example, which discloses “CU-CP is deployed in a distributed manner and co-located with the DU. The CU-CP supervises the operation of a single DU. The CU-UP is centralized to provide a central termination point for UP traffic in DC configurations.”); and 
wherein in a third configuration of the radio access entity, the CU-CP is centralized to coordinate operation of several DUs of the radio access entity and the CU-UP is distributed and co-located with a single DU of the radio access entity (see scenario 3 in section 6.2.4, for example, which discloses “CU-CP is centralized to coordinate the operation of several DUs. The CU-UP is distributed and co-located with a single DU.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the various deployment scenarios described in section 6.2 of 3GPP TR 38.806.  The rationale for doing so would have been to provide flexibility in the deployment of the CUs and DUs, to enable the system to weigh the benefits and drawbacks of each scenario as indicated in section 6.3 of 3GPP TR 38.806.

Allowable Subject Matter
Claims 7-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad et al (US 2021/0219197) discloses a cloud RAN system that tracks the processor load of gNB-CUs.
Xia et al (US 2021/0195467) discloses a method for integrating multiple centralized units to manage a plurality of distributed units.  
Wang (US 2020/0334065) discloses a method for real-time virtual network function orchestration.
Cropper et al (US 2015/0295791) discloses a cloud controller that manages the placement of virtual machines in a computing environment.
Heninger et al (US 2014/0053151) discloses a method for controlling resource allocation in a network by reducing the usage of a resource utilized by a virtual machine that is adversely impacting a neighbor virtual machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 9, 2022